On petition for a rehearing.
Biddle, C. J.
— The appellees still insist, in their petition for a rehearing, that the debt of the city of Aurora, according to the facts averred in their complaint, has become forfeited to the city, and that no action can be. maintained thereon. Upon this point, after the most careful deliberation, we are still satisfied with the opinion already delivered in the case.
The remaining part of the petition seems to be based upon the ground that the opinion we have rendered de*408cides that the persons to whom, under the agreement with West, the debt of the city of Aurora was transferred, can enforce the entire debt against the city, for their own benefit. We have decided nothing of the kind. There was no such question before us. We have simply decided that the debt was not forfeited to the city, and therefore that the tax levied to pay it was not void, and could not be perpetually enjoined. Should the persons to whom West transferred the debt, under the agreement set. forth in the complaint, attempt. to enforce the collection of the entire amount against the city, for themselves or for the benefit of others, the law will doubtless take care of the rights of all concerned; and should such a question ever be properly presented to us, it will then be our duty to decide it.
The petition is overruled.